        Case 4:19-cv-03096 Document 1 Filed on 08/19/19 in TXSD Page 1 of 9



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

WOODBOLT DISTRIBUTION, LLC                         §
D/B/A NUTRABOLT                                    §
                                                   §
                   Plaintiff,                      §           CIVIL ACTION NO.
                                                   §           ___________________
VS.                                                §           (JURY DEMANDED)
                                                   §
WESTCHESTER FIRE INSURANCE                         §
COMPANY                                            §
                                                   §
                   Defendant.                      §

                                PLAINTIFF’S ORIGINAL COMPLAINT

         Plaintiff Woodbolt Distribution, LLC d/b/a Nutrabolt (“Nutrabolt”) files this Complaint

against Defendant Westchester Fire Insurance Company (“Westchester”).

                                               PARTIES

         1.        Plaintiff Nutrabolt is a Delaware limited liability company authorized to do

business in Texas with its principal place of business in Bryan, Brazos County, Texas.

         2.        Westchester is a Pennsylvania corporation whose principal place of business is at

436 Walnut Street, Philadelphia, Pennsylvania 19106. Westchester may be served with process

by delivering a copy of the summons and complaint to CT Corporation System, Westchester’s

registered agent for service of process, at 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

                                   VENUE AND JURISDICTION

         3.        Complete diversity exists between Nutrabolt and Westchester.

         4.        Pursuant to Section 17.042 of the Texas Civil Practice and Remedies Code,

Westchester purposefully availed itself of Texas jurisdiction by entering into a contractual

relationship with Nutrabolt that required performance in whole or in part in the State of Texas.

         5.        The amount in controversy exceeds the minimum jurisdictional limits of this court,




4823-6732-0225.2
        Case 4:19-cv-03096 Document 1 Filed on 08/19/19 in TXSD Page 2 of 9



exclusive of interest and costs, and specifically exceeds $75,000.00.

         6.        Venue is proper in this judicial district under 28 U.S.C. §1391 because a substantial

part of the events or omissions giving rise to the claim occurred in this judicial district.

                                       BACKGROUND FACTS

The Insurance Policy
         7.        Westchester issued Nutrabolt an employment practices liability insurance policy,

policy number G25122264 004, for a policy period from September 30, 2017, to September 30,

2018 (the “Policy”). A true and correct copy of the Policy is attached as Exhibit 1. The Policy

includes a policy limit of $1,000,000 aggregate limit for all Loss under the Employment Practices

coverage part and a retention of $25,000 for each Employment Practices Claim and Third Party

Claim.

         8.        The Policy defines Loss as “the damages, judgments, settlements, front pay and

back pay, pre-judgment or post-judgment interest awarded by a court, and Costs, Charges and

Expenses” which include “reasonable and necessary legal costs, charges, fees and expenses

incurred by the Insurer, or by any Insured with the Insurer’s consent, in defending Claims . . . .”

Policy, Employment Practices Section at ¶ B.10, 3.

         9.        The Employee Insuring Clause in the Policy provides as follows:

         Insurer shall pay the Loss of the Insureds which the Insureds have become legally
         obligated to pay by reason of an Employment Practices Claim first made against
         the Insureds during the Policy Period or, if elected, the Extended Period, and
         reported to the Insurer pursuant to subsection E1 herein, for an Employment
         Practices Wrongful Act taking place prior to the end of the Policy Period.

Id., Employment Practices Section at ¶ A.1. Employment Practices Claim is defined, in pertinent

part, as:

         a civil, judicial, administrative, regulatory or arbitration proceeding against an
         Insured seeking damages or other relief, commenced by the service of a complaint


                                                     2



4823-6732-0225.2
        Case 4:19-cv-03096 Document 1 Filed on 08/19/19 in TXSD Page 3 of 9



         or similar pleading, including any appeal therefrom brought by or on behalf of an
         Employee in their capacity as such.

Id., Employment Practices Section at ¶ B.5.b. Employee includes “any person who was, now is

or shall become a full-time or part-time employee of [Nutrabolt].” Id., Employment Practices

Section at ¶ B.4.a. Employment Practices Wrongful Act includes, among other acts, any actual or

alleged:

         •     wrongful discharge or termination of employment, whether actual or
               constructive; and
         •     breach of an actual or implied employment contract.

Id., Employment Practices Section at ¶ B.6.d, e.

         10.       Subsection E.1. of the Policy requires Nutrabolt to provide Westchester with

written notice of any claim prior to the expiration of the Policy Period. Id., Employment Practices

Section at ¶ E.1. The Policy requires Westchester to defend Nutrabolt from any Employment

Practices Claim “even if any of the allegations are groundless, false or fraudulent.”           Id.,

Employment Practices Section at ¶¶ F.1, B.1.

The Underlying Claim and Lawsuit
         11.       In March of 2016, Nutrabolt, a nutritional life sciences company and innovator of

dietary supplement, sports nutrition and general wellness products, hired Justin Jackson as Senior

Vice President of Nutrabolt’s online consumer sales division.

         12.       Certain terms of Jackson’s employment were memorialized in a March 24, 2016,

offer letter.      In January of 2017, Nutrabolt and Jackson executed an Executive Separation

Agreement Addendum detailing the parties’ rights and obligations in the event Jackson either (i)

was terminated for “cause,” (ii) was terminated without “cause,” or (iii) resigned for a “good

reason,” as such terms are defined in the agreement.

         13.       On August 30, 2017, Nutrabolt terminated Jackson’s employment.

                                                   3



4823-6732-0225.2
        Case 4:19-cv-03096 Document 1 Filed on 08/19/19 in TXSD Page 4 of 9



         14.       On September 14, 2017, Nutrabolt filed suit against Jackson in the 85th Judicial

District Court of Brazos County, Texas under cause number 17-002473-CV-85 seeking a

declaration that Jackson had been terminated for “cause” as that term is defined under the

employment agreement and asserting a claim for breach of contract due to Jackson’s failure to

repay amounts due to Nutrabolt in the event of a termination for “cause.”

         15.       On December 29, 2017, Jackson filed a counterclaim seeking, among other things,

a declaration that Jackson was terminated without “cause” as that term is defined under the

employment agreement and asserting a claim for wrongful termination alleging that Jackson was

“demoted and then terminated because he refused to break the law when directed to do so by

Nutrabolt.” See Jackson’s Original Counterclaim, a true and correct copy of which is attached as

Exhibit 2, at ¶ 32. Jackson seeks front pay and back pay, among other damages, for his alleged

wrongful termination. See id. at ¶ 36.

This Coverage Dispute

         16.       During the policy period, and while the underlying lawsuit was pending, Nutrabolt

timely provided notice of Jackson’s counterclaim through its insurance broker and requested

defense and indemnity under the Policy.

         17.       On August 13, 2018, however, Westchester denied coverage and refused to provide

a defense for Nutrabolt against Jackson’s counterclaim. Despite subsequent efforts by Nutrabolt

to get Westchester to reconsider its denial, Westchester maintained its denial of coverage.

Resolution of Underlying Lawsuit

         18.       In or about March of 2019, due to Westchester’s failure to defend its insured,

Nutrabolt proceeded as a reasonably prudent uninsured and settled the claims against it by Jackson.

The terms of the settlement are confidential.



                                                   4



4823-6732-0225.2
        Case 4:19-cv-03096 Document 1 Filed on 08/19/19 in TXSD Page 5 of 9



         19.       As a result of Westchester’s failure to provide coverage for its insured, Nutrabolt,

under the Policy, including defense costs and indemnity for the settlement payment, Nutrabolt has

incurred damages well in excess of the $75,000 jurisdictional threshold. Nutrabolt seeks these

damages, plus its attorneys’ fees, costs, interest and extra-contractual damages against Westchester

as described more fully below.

                                        CAUSES OF ACTION

A.       COUNT I - BREACH OF CONTRACT AGAINST WESTCHESTER

         20.       Nutrabolt incorporates, repeats, reiterates, and realleges each and every allegation

set forth in the paragraphs above as if fully set forth herein.

         21.       The Policy is a valid and enforceable contract. Nutrabolt is an insured under the

Policy. Among other duties and obligations in the Policy, Westchester is required to defend

Nutrabolt, including payment of defense costs, from claims asserted against Nutrabolt that are

potentially covered under the Policy. Westchester also as an obligation to indemnify Nutrabolt for

covered losses under the Policy.

         22.       Westchester breached its obligation to defend Nutrabolt for the claims against it by

Jackson.       The claims asserted by Jackson against Nutrabolt in his counterclaim alleged a

potentially covered claim under the Policy. Specifically, Jackson asserted Loss for which he

sought Nutrabolt to become legally obligated to pay by reason of an Employment Practices Claim

for an Employment Practices Wrongful Act. Jackson first asserted his counterclaim against

Nutrabolt during the policy period and alleged the Employment Practices Wrongful Act took place

prior to the end of the policy period. As a result of Westchester’s failure to defend Nutrabolt and

pay and/or reimburse and/or advance defense costs, Nutrabolt was required to defend itself against

Jackson’s claims and pay for its own defense costs. Westchester has never paid any of the defense

costs. Nutrabolt seeks recovery of these defense costs from Westchester.

                                                    5



4823-6732-0225.2
        Case 4:19-cv-03096 Document 1 Filed on 08/19/19 in TXSD Page 6 of 9



         23.       Westchester also breached its duty to indemnify Nutrabolt for the settlement of the

claims by Jackson against Nutrabolt. As a result of this breach, Nutrabolt was required to fend for

itself and settle the claims against it. Westchester has never paid for any of the settlement payment

by Nutrabolt to Jackson. Nutrabolt seeks recovery from Westchester for the settlement payment

to Jackson.

         24.       All conditions precedent to Westchester’s obligations under the Policy have been

satisfied.

B.       COUNT II - VIOLATION OF THE UNFAIR CLAIM SETTLEMENT PRACTICES ACT
         (CHAPTER 541 OF THE TEXAS INSURANCE CODE) AGAINST WESTCHESTER

         25.       Nutrabolt incorporates, repeats, reiterates, and realleges each and every allegation

set forth in the paragraphs above as if fully set forth herein.

         26.       By misrepresenting the scope of coverage under the Policy, Westchester has

engaged in conduct that violates Chapter 541 of the Texas Insurance Code.                 Westchester

represented that coverage would be available under the Policy for claims against Nutrabolt like the

claims asserted against Nutrabolt in the Jackson litigation. Despite these representations and the

language in the Policy that provides coverage for such claims, Westchester has denied its

obligations under the Policy.

         27.       Among other acts and/or omissions, Westchester has also violated Chapter 541 by

failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of Nutrabolt’s

claim once Westchester’s liability became reasonably clear and by failing to promptly provide

Nutrabolt with a reasonable explanation of Westchester’s denial of Nutrabolt’s claim and of

Westchester’s refusal to make an offer of settlement.

         28.       Westchester’s actions and/or omissions have violated Chapter 541 of the Texas

Insurance Code, including but not limited to Sections 541.051, 541.060, and 541.061. To the


                                                    6



4823-6732-0225.2
        Case 4:19-cv-03096 Document 1 Filed on 08/19/19 in TXSD Page 7 of 9



extent Westchester’s violations of Chapter 541 of the Texas Insurance Code have been committed

knowingly, then in addition to actual damages, costs, and attorneys’ fees, Nutrabolt seeks statutory

damages of up to three times the actual damages suffered as a result of Westchester’s

misrepresentations as permitted under Section 541.152.

C.       COUNT III – VIOLATION OF THE PROMPT PAYMENT ACT (CHAPTER 542 OF THE TEXAS
         INSURANCE CODE) AGAINST WESTCHESTER

         29.       Nutrabolt incorporates, repeats, reiterates, and realleges each and every allegation

set forth in the paragraphs above as if fully set forth herein.

         30.       Westchester failed to defend Nutrabolt and pay for, advance, and/or reimburse

defense costs for the claims against Nutrabolt in the Jackson litigation. Accordingly, Westchester

has engaged in conduct that constitutes violations of Chapter 542 of the Texas Insurance Code.

Nutrabolt is entitled to the damages set forth in Section 542.060 of the Texas Insurance Code.

Namely, in addition to defense costs incurred to defend the claims against Nutrabolt in the Jackson

litigation, Nutrabolt is entitled to interest at the rate of 18 percent per annum on the amount of the

claim, plus any and all other relief to which it is entitled.

                                         ATTORNEYS’ FEES

         31.       Nutrabolt incorporates, repeats, reiterates, and realleges each and every allegation

set forth in the paragraphs above as if fully set forth herein.

         32.       As a result of Westchester’s breaches of contract and/or statutory violations,

Nutrabolt has been required to retain legal counsel to enforce Westchester’s obligations. Nutrabolt

has retained the undersigned counsel. Under Chapter 38 of the Texas Civil Practice and Remedies

Code, Chapters 541 and 542 of the Texas Insurance Code, and any other applicable law, Nutrabolt

is entitled to recover reasonable and necessary attorneys’ fees and costs.

         33.       All conditions precedent to the recovery of attorneys’ fees and costs have been met.


                                                    7



4823-6732-0225.2
        Case 4:19-cv-03096 Document 1 Filed on 08/19/19 in TXSD Page 8 of 9



                                                PRAYER

         34.       Nutrabolt requests Westchester be cited to appear and answer and that on final trial,

the Court enter a final judgment in favor of Nutrabolt for the following relief:

                   a.     An award of all damages sustained by Nutrabolt as a result of Westchester’s
                          breach of contract;

                   b.     An award of all damages sustained as a result of Westchester’s violations
                          of Chapter 541 of the Texas Insurance Code, plus additional damages as
                          allowed by statute;

                   c.     An award of all damages sustained as a result of Westchester’s violation of
                          Chapter 542 of the Texas Insurance Code;

                   d.     An award of all pre-judgment interest at the maximum allowable rate under
                          applicable law;

                   e.     An award of all post-judgment interest at the maximum allowable rate under
                          applicable law;

                   f.     All costs of court and, as contractually and/or statutorily allowed, all other
                          costs incurred by Nutrabolt to enforce recovery of the amounts owed to it
                          by Westchester;

                   g.     All reasonable and necessary attorneys’ fees; and

                   h.     Such other and further relief to which Nutrabolt may be entitled.

                                                     Respectfully submitted,

                                                     By: /s/ Darin L. Brooks
                                                           Darin L. Brooks
                                                           dbrooks@grayreed.com
                                                           Texas Bar No. 00796252
                                                           Federal I.D. No. 22788
                                                           1300 Post Oak Boulevard, Suite 2000
                                                           Houston, Texas 77056
                                                           Telephone: (713) 986-7000
                                                           Facsimile: (713) 986-7100

                                                     ATTORNEY-IN-CHARGE FOR
                                                     PLAINTIFF WOODBOLT DISTRIBUTION,
                                                     LLC D/B/A NUTRABOLT



                                                     8



4823-6732-0225.2
        Case 4:19-cv-03096 Document 1 Filed on 08/19/19 in TXSD Page 9 of 9




OF COUNSEL:

Kristen W. Kelly
kkelly@grayreed.com
Texas Bar No. 24046198
Federal I.D. No. 690180
Brian E. Waters
bwaters@grayreed.com
Texas Bar No. 24078035
Federal I.D. No. 2200214
1300 Post Oak Blvd., Suite 2000
Houston, Texas 77056
Telephone: (713) 986-7000
Facsimile: (713) 986-7100




                                         9



4823-6732-0225.2
